McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that “Claimant’s injury is the result of a subjective response to a difficult situation that must be considered to be within the scope of his normal foreseeable working conditions as a police officer.” As the majority noted, this Court has previously stated in City of Scranton v. Workmen’s Compensation Appeal Board (Hart), 136 Pa.Cmwlth. 483, 583 A.2d 852 (1990), appeal denied, 528 Pa. 625, 597 A.2d 1154 (1991) that “[f]or a high stress working environment to constitute a legally sufficient abnormal working condition ... there must be a finding that an unusual event occurred making the job more stressful than it had been.” Id. 583 A.2d at 856, quoting Bell Telephone Company of Pennsylvania v. Workmen’s Compensation Appeal Board (DeMay), 87 Pa.Cmwlth. 558, 487 A.2d 1053, 1058-59 (1985).
In the present controversy, although there is no dispute that investigations are routine following such an incident as the shootout that occurred on June 26,1992, an indictment is not. Michael Lutz (Lutz), President of the Fraternal Order of Police, testified that Claimant’s indictment on murder charges was not a normal part of a police officer’s duties.1 Captain John McGinnis of the Philadelphia Police Department testified that an indictment of a police officer based upon events that took place was extremely rare.2 *881Because I believe that there is substantial evidence of record to support a finding that Claimant’s prosecution constituted an abnormal working condition, I would affirm the decision of the Board.

. Mr. John B. Alessandroni, Claimant's attorney, to Lutz:
Q: Now, as you're aware, following the incident Sergeant Brasten was indicted on two occasions and forced to go to trial — to Court on murder charges. Would that be, in your mind a normal part of the job of a police officer to be faced with murder charges after an incident like this?
A: I think it was extremely abnormal, and I think it was extremely unfortunate that the sergeant had to go through this ordeal for not only himself but his entire family.
Notes of Testimony, September 15, 1994, at 9-10; Reproduced Record (R.R.) at 103a-04a.


. Mr. Alessandroni to McGinnis:
Q: [Wjould you say that being indicted on types of charges that Sergeant Brasten was indicted on ... would be [a] normal part of your job?
A: To be indicted?
Q: On the charges that officer — Sergeant Brasten was indicted on?
*881A: Well, that virtually never happens, so that way I would say it's not a normal part of the job.
Notes of Testimony, June, 1994, at 22-23; R.R. at 75a-76a.